Citation Nr: 0108066	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-02 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hearing loss in the 
right ear.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1965 to September 1967.  He served in the Republic 
of Vietnam from September 1966 to September 1967.  The 
veteran is the recipient of the Combat Infantryman Badge 
[CIB].  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which granted service connection 
for PTSD, effective July 20, 1998.  In February 1999 the 
veteran filed a timely Notice of Disagreement as to the 
assigned effective date.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In February 1999 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2000).  

This appeal also stems from a June 1998 RO rating decision 
that denied, among other things, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and residuals of a back injury.  In July 1998, the veteran 
filed a timely Notice of Disagreement.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  He was provided 
a statement of the case and notification of his appellate 
rights.  Later in July 1998, the veteran perfected his appeal 
to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302.  These matters will be discussed in 
the remand portion of this decision.  

The Board notes that in February 2001 the veteran was 
provided a Travel Board hearing before the undersigned Board 
Member and a transcript of such is of record.  

FINDINGS OF FACT

1.  The RO first received a claim of entitlement to service 
connection for PTSD on July 20, 1998.  

2.  No earlier communication can be reasonably interpreted as 
a claim for service connection for service connection for 
PTSD.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
July 20, 1998 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to July 20, 
1998 for the grant of service connection for PTSD.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

Effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2000).  

The date of receipt shall be the date on which a claim, 
information or evidence was received in the VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2000).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 [the VCAA] 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA,  unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

There is no evidence of nor does the veteran allege that he 
attempted to seek any VA compensation benefit prior to 1997.  

In August 1997, the veteran filed a claim for entitlement to 
service connection for hearing loss and residuals of a back 
injury.  At that time, he did not allege entitlement to 
service connection for PTSD or any other psychiatric 
disability, nor did he refer to psychiatric problems.  

In December 1997 the RO received medical records for 
outpatient treatment received by the veteran.  Those 
treatment records such did not contain reference to  
diagnosis of or treatment for PTSD or any other psychiatric 
disability.  In January 1998, the veteran submitted a 
statement in support of his claim, which also failed to 
allege entitlement to service connection for PTSD or any 
other psychiatric disability.

On July 20, 1998, the RO received a letter from the veteran's 
representative, in which entitlement to service connection 
for PTSD was claimed.  

A VA examination was conducted in November 1998, at which 
time the veteran was diagnosed with PTSD.  In January 1999 
the RO granted the veteran service connection for PTSD, 
effective July 20, 1998.  In February 1999 the veteran filed 
a Notice of Disagreement in which he indicated that his 
effective date should have been July 1, 1997.  

In February 2001 the veteran appeared in a hearing before the 
undersigned Board Member.  At that time the veteran testified 
that he physically visited the RO in July 1997 and at that 
time filed a claim for PTSD.  

Analysis

Preliminary matter - duty to assist

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal.  The veteran has not 
indicated that additional evidence exists, and the record 
does not contain any references which would lead the Board to 
conclude that any other pertinent evidence need be obtained.  
Moreover, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including presenting his testimony at a personal hearing.   

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case and that this issue may be 
discussed on its merits.



Discussion

As noted above, the veteran does not allege nor does the 
Board find that the veteran sought any VA compensation 
benefits before 1997, three decades after his discharge from 
military service.  Therefore, the provisions of 38 C.F.R. § 
3.400 pertaining to claims of entitlement to service 
connection received within 1 year of separation from service 
do not apply.  See 38 C.F.R. § 3.400 (b)(2).  

On July 20, 1998 the RO received correspondence from the 
veteran's representative that claimed entitlement to service 
connection for PTSD.  In January 1999, the RO granted service 
connection for PTSD and assigned an effective date of July 
20, 1998, the date of receipt of the veteran's claim for that 
benefit.  Absent evidence of a prior received claim, no 
earlier effective date may be assigned.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The veteran appears to be raising two contentions in support 
of his claim for an earlier effective date.  First, he 
appears to indicate that he physically went to the RO and 
filed a claim for service connection for PTSD on July 1, 
1997.  Second, he appears to contend that he was treated for 
PTSD at some time earlier than July 1998 and that medical 
reports of such treatment should be considered to be an 
informal claim for benefits.  The Board will address these 
contentions in turn.     

(i.)  Direct contact with the RO

First, the Board will address the veteran's specific 
contention that he physically went to the RO and filed a 
claim on or about July 1, 1997.  There is no evidence of a 
1997 claim for PTSD in the veteran's claims file.  The Board 
acknowledges the veteran's testimony as to the events of July 
1, 1997 and his reliance on the RO having filed his claim for 
him.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
However, there is no report of contact or other evidence that 
supports the veteran's contention.  

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties. Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.

The Board notes that in August 1997 the veteran filed a 
formal claim on a VA form 21-526, in which he sought service 
connection for "injured back, [loss of] hearing in right ear 
due to mortar round, and Agent Orange."  It is possible that 
the veteran was referring to that filing in his hearing 
testimony.  However, that claim did not allege entitlement to 
service connection for PTSD or any other psychiatric 
disability.  

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity. 
It is therefore presumed that had a formal claim of 
entitlement to service connection for PTSD been filed by the 
veteran on July 1, 1997, such would appear in his claims 
folder.

Even if could be assumed that the veteran attempted to file a 
claim in July 1997, despite the lack of corroborative 
evidence, there is no evidence in the record which 
specifically identified "the benefit sought", as is required 
by 38 C.F.R. § 3.155.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993), which this case resembles in some respects.

(ii.)  Medical treatment records

The veteran also appears to contend that records of past 
medical treatment may serve as an informal claim of 
entitlement for service connection for PTSD.  

Under 38 C.F.R. § 3.157 (2000), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
reports of examination or hospitalization will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  Inasmuch as no formal claim for service 
connection for PTSD had been allowed or disallowed prior to 
July 1998, the provisions of 38 C.F.R. § 3.157 do not apply.  
That is, even if there was medical treatment for PTSD prior 
to July 1998, such would not constitute an informal claim for 
PTSD under 38 C.F.R. § 3.157 because the veteran's PTSD claim 
had not been previously disallowed.   

Moreover, there is no indication of VA treatment for PTSD 
prior to July 1998.  In December 1997 and February 1998, the 
RO received VA examination and treatment reports.  Those 
records did not indicate diagnosis of nor treatment for PTSD 
or any other psychiatric disability.  In December 1998, the 
veteran specifically indicated that "his first psychiatric 
treatment began 'sometime this year'" [i.e. 1998].  
 
In addition, there is no evidence in the record, prior to the 
formal claim received by the RO on July 20, 19998, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," (entitlement to service connection for PRSD, as is 
required by § 3.155(a).
See Dunson v. Brown, 4 Vet. App. 327, 329-330 (1993). 

(iii.) Other communications from the veteran

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (1995).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  As noted above, informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (1995).

The Board has carefully reviewed the record and has 
identified no communication, medical treatment record or 
other document prior to July 20, 1998 which may be 
interpreted as a formal or informal claim of entitlement to 
service connection for PTSD.  No psychiatric disorder, 
including PTSD, was identified in the record until
July 20, 1998.

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant. The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995). 

(iv.)  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an earlier 
effective date for service connection PRSD.  The appeal is 
denied as to that issue.


ORDER

An effective date prior to July 20, 1998 for a grant of 
service connection for PTSD is denied.  


REMAND

The veteran is seeking service connection for hearing loss in 
the right ear and for a back disability.  

As has been discussed above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The veteran's military occupational specialty during active 
duty in the United States Army was weapons crewman.  The 
veteran alleges that in his capacity as a weapons crewman he 
carried a grenade launcher and a 40-50 pound backpack while 
swinging a machete to clear a trail.  He attributes his back 
injury to this activity.  He also alleges that while in 
service he was exposed to mortar fire, which he claims caused 
his hearing loss.  

The Board notes that the veteran is the recipient of the CIB.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d) concerning 
applicable presumptions pertaining to combat veterans.

Service medical records indicate that the veteran complained 
of back pain from approximately April 1966 to January 1967.  
A physical examination in October 1966 indicated that the 
veteran had mechanical back syndrome.  The veteran's 
discharge examination in September 1967 indicated neither 
back disability nor hearing loss.  

In August 1997 the veteran submitted a claim of entitlement 
to service connection for back injuries and hearing loss in 
the right ear.  In December 1997 he underwent a VA 
examination, which indicated chronic lumbosacral strain and 
possible cervical spondylosis.  The examiner noted "[his] 
hearing is poor, I frequently have to ask repeat questions."  
An audiogram revealed unilateral hearing loss in the right 
ear to such a degree that an ABR test could not be performed.  

Inasmuch as there is of record no opinion by a competent 
medical professional which indicates whether it is at least 
as likely as not that the veteran's diagnosed disabilities 
were incurred in or aggravated by his active military service 
in the United States Army, the evidence is inadequate upon 
which to base a decision of entitlement to service connection 
for hearing loss and back injury.  When the Board determines 
that the record before it is inadequate to base a decision 
upon, then a remand is required. See Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for hearing loss and/or back pain since 
his discharge from military service.  
After securing any necessary release, the 
RO should obtain any relevant records 
which have not previously been associated 
with the veteran's VA claims folder.  The 
RO should notify the veteran if 
identified records are unavailable.

3.  The RO should arrange for appropriate 
VA examination(s) to determine if the 
veteran currently has hearing loss and/or 
back disability and, if so, whether such 
are at least as likely as not related to 
his military service.  The veteran's 
claims folder must be made available to 
the examiner(s) for review before the 
examination(s) and review of such should 
be cited in the examination report(s).  
A written report of the examination(s) 
should be placed in the veteran's VA 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
re-adjudicate the veteran's claim.  Should 
the veteran's contentions warrant it, a 
determination as to combat status should 
be made.  See 38 U.S.C.A. § 1154(b).  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals


 



